Case 1:20-cr-00064-MAC-KFG Document 214 Filed 04/22/21 Page 1 of 2 PageID #: 684




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                BEAUMONT DIVISION

  UNITED STATES OF AMERICA                      §
                                                §
  v.                                            § CRIMINAL NO. 1:20-CR-64
                                                § Judge Marcia Crone
  SALVADOR ARMAS-LOPEZ, (2)                     §
  FERNANDO PEREZ-GOMEZ, (3)                     §
  JOSE SILVA REYES, (4)                         §
  ALBERTO ZENEDJA GOMEZ (5)                     §
  EDDY MONTILLA, (6)                            §
  WILKINS RODRIGUEZ, (7)                        §
  BYRON EUGENE BINGHAM, a/k/a                   §
       “Geno”, (8)                              §
  REGINALD LURON GROSS, (10)                    §
  ROBERTO ROBLES, (11)                          §
  TYRON ROWELL, a/k/a “Tyrone”, (12)            §
  RAYMOND RODRIGUEZ, (13)                       §


                    NOTICE OF APPEARANCE OF CO-COUNSEL

         The United States hereby designates the following Assistant United States

  Attorney as Co-Counsel in this case and respectfully requests that the same be noted by

  the Clerk of the Court and that Jonathan Lee be added to the list of counsel in this case to

  receive all future notices, orders, and filings via the Court’s CM/ECF system.

                                            Respectfully submitted,

                                            NICHOLAS J. GANJEI
                                            ACTING UNITED STATES ATTORNEY

                                            /s/ Jonathan Lee
                                            Jonathan Lee
                                            Assistant U. S. Attorney
                                            Eastern District of Texas
                                            Kentucky Bar No. 93633
                                            550 Fannin St., Suite 1250
                                            Beaumont, Texas 77701
                                            (409) 981-7950
                                            Jonathan.Lee4@usdoj.gov
Case 1:20-cr-00064-MAC-KFG Document 214 Filed 04/22/21 Page 2 of 2 PageID #: 685




                               CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document was sent by
  ECF notification to counsel of record for defendants listed herein on this the 22nd day of
  April, 2021.

                                           /s/ Jonathan Lee
                                           Jonathan Lee
                                           Assistant U. S. Attorney




                                              2
